NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted December 22, 2009*
                                   Decided December 23, 2009

                                                Before

                               DANIEL A. MANION, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 09‐1646

AARON D. PINKSTON‐EL‐BEY,                                Appeal from the United States District
    Plaintiff‐Appellant,                                 Court for the Southern District of Illinois.

       v.                                                No. 08‐cv‐111‐GPM

STATE OF ILLINOIS, et al.,                               G. Patrick Murphy,
     Defendants‐Appellees.                               Judge.

                                             O R D E R

        Aaron Pinkston‐El‐Bey is an Illinois prisoner.  He is also a member of the Washitaw
Nation of Muurs, which his complaint explains are a people indigenous to North America,
yet descended from the Moors of North Africa, who practice a unique form of Islam.  After
prison officials shaved off his dreadlocks, which he wears for religious reasons, he filed a
sprawling suit under 42 U.S.C. § 1983 against the governor of Illinois, the director of the
Illinois Department of Corrections, and the wardens and chaplains of multiple Illinois
prisons.  Pinkston‐El‐Bey complained that these state officials had conspired to deprive him


       *
         The defendants‐appellees were not served with process in the district court and are not
participating in this appeal.  After examining the plaintiff‐appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the plaintiff‐
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 09‐1646                                                                                    Page 2

and all other Washitaw Muurs in the Illinois prison system of rights guaranteed by the First
Amendment’s Free Exercise Clause and the Fourteenth Amendment’s Equal Protection
Clause.  The district court dismissed the suit on preliminary review for failure to state a
claim.  See 28 U.S.C. § 1915A(b)(1).

         Pinkston‐El‐Bey insists that his complaint outlines the alleged constitutional
violations and implicates the defendants; that is all he must do, he argues.  We disagree.  “A
pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
cause of action will not do.’ “  Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007)).  Instead, a complaint must allege facts that allow
a court “to draw the reasonable inference that the defendant is liable for the misconduct
alleged.”  Iqbal, 129 S. Ct. at 1949; see also Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009). 
Yet Pinkston‐El‐Bey’s complaint alleges no facts that plausibly suggest he is entitled to
relief; his sweeping allegations of unconstitutional conspiracies hatched among a broad
swath of Illinois officials are too vague to state a claim.

        Pinkston‐El‐Bey also argues that before dismissing his suit, the district court should
have allowed him to move for class certification or at least to amend his complaint.  But
§ 1915A does not require the district court to be so accommodating.  No motion for class
certification was pending.  And the district court had already allowed Pinkston‐El‐Bey an
opportunity to amend his original complaint, this putative class action being the result.

       Pinkston‐El‐Bey’s complaint and appeal are both frivolous, so he has accumulated
two strikes.  See 28 U.S.C. § 1915(g); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).

                                                                                        AFFIRMED.